Name: Council Regulation (EC) NoÃ 305/2006 of 21 February 2006 imposing specific restrictive measures against certain persons suspected of involvement in the assassination of former Lebanese Prime Minister Rafiq Hariri
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  economic conditions
 Date Published: nan

 22.2.2006 EN Official Journal of the European Union L 51/1 COUNCIL REGULATION (EC) No 305/2006 of 21 February 2006 imposing specific restrictive measures against certain persons suspected of involvement in the assassination of former Lebanese Prime Minister Rafiq Hariri THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60, 301 and 308 thereof, Having regard to Council Common Position 2005/888/CFSP of 12 December 2005 concerning specific restrictive measures against certain persons suspected of involvement in the assassination of former Lebanese Prime Minister Rafiq Hariri (1), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas: (1) On 31 October 2005, the Security Council of the United Nations adopted Resolution 1636 (2005) noting the conclusion of the report of the International Investigation Commission into the 14 February 2005 terrorist bombing in Beirut, Lebanon, that killed 23 people, including former Lebanese Prime Minister Rafiq Hariri, and caused injury to dozens of people. (2) The Security Council noted with extreme concern the International Investigation Commissions conclusion that there is converging evidence pointing at the involvement of both Lebanese and Syrian officials in this terrorist act, and acting under Chapter VII of the Charter of the United Nations, decided, as a step to assist in the investigation of this crime and without prejudice to the ultimate judicial determination of the guilt or innocence of any individual, to impose measures against all individuals suspected of involvement in the planning, sponsoring, organizing or perpetrating of this terrorist act. (3) Common Position 2005/888/CFSP provides for implementation of the measures set out in UNSCR 1636 (2005) and, in particular, the freezing of funds and economic resources of persons registered by the Committee of the Security Council established by paragraph 3(b) of UNSCR 1636 (2005) as suspected of involvement in the planning, sponsoring, organising or perpetrating of the assassination of former Lebanese Prime Minister Rafiq Hariri and others on 14 February 2005. (4) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary to implement them as far as the Community is concerned. (5) For reasons of expediency, the Commission should be empowered to amend the Annexes to this Regulation, on the basis of notification or information by the relevant Sanctions Committee and Member States, as appropriate. (6) Member States should determine the penalties applicable to infringements of the provisions of this Regulation. The penalties provided for should be proportionate, effective and dissuasive. (7) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. Sanctions Committee means the Committee of the Security Council of the United Nations which was established pursuant to paragraph 3(b) of UNSCR 1636 (2005); 2. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; 3. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 4. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; 5. freezing of economic resources means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, the selling, hiring or mortgaging of them; 6. territory of the Community means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities or bodies listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 3 1. By way of derogation from Article 2, the competent authorities of the Member States, as listed in Annex II, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; provided that the Member State concerned has notified the Sanctions Committee of that determination and that the determination has been approved by that Committee. 2. The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under paragraph 1. 3. Article 2(2) shall not apply to the addition to frozen accounts of interest or other earnings on those accounts provided that any such interest or other earnings are frozen in accordance with Article 2(1). Article 4 Article 2(2) shall not prevent the crediting of the frozen accounts by financial institutions that receive funds transferred by third parties to the account of a listed person, entity or body, provided that any such crediting to such accounts is also frozen in accordance with Article 2(1). The financial institution shall inform the competent authorities of such transactions without delay. Article 5 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Such purposes shall be deemed to include cooperation with any international investigation related to the assets or financial transactions of the natural and legal persons, bodies and entities listed in Annex I. Article 6 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person, entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 7 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 8 1. The Commission shall be empowered to: (a) amend Annex I on the basis of determinations made by the Sanctions Committee; and (b) amend Annex II on the basis of information supplied by Member States. 2. Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Sanctions Committee for the purpose of the effective implementation of this Regulation. Article 9 Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment to them. Article 10 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Community. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2006. For the Council The President K. GASTINGER (1) OJ L 327, 14.12.2005, p. 26. (2) Not yet published in the Official Journal. ANNEX I List of natural and legal persons, entities and bodies referred to in Article 2 (Annex to be completed after the persons and entities have been registered by the Committee established by paragraph 3 (b) of UNSCR 1636 (2005)) ANNEX II List of competent authorities referred to in Articles 3, 4 and 5 BELGIUM Federale Overheidsdienst FinanciÃ «n Thesaurie Kunstlaan 30 B-1040 Brussel Fax: (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Service Public FÃ ©dÃ ©ral des Finances TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax: 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be CZECH REPUBLIC Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel.: +420 2 5704 4501 Fax: +420 2 5704 4502 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor spoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 Tel.: +420 2 2418 2987 Fax: +420 2 2418 4080 DENMARK Erhvervs- og Byggestyrelsen Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn K Tlf. (45) 35 46 62 81 Fax (45) 35 46 62 03 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49) 89 28 89 3800 Fax: (49) 69 709097 3800 Concerning economic resources  for information in accordance with Art. 5: Bundesministerium fÃ ¼r Wirtschaft und Technologie Referat V B 2 Scharnhorststr. 34 37 D-10115 Berlin Tel.: 01888-615-9 Fax: 01888-615-5358 Email: BUERO-VB2@bmwi.bund.de  for granting of exemptions in accordance with Art. 3: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel.: (49) 6196 908-0 Fax: (49) 6196 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel.: + 372 6317 100 Faks: + 372 6317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel.: + 372 6680 500 Faks: + 372 6680 501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str. 10 563 Athens  Greece Tel.: + 30 210 3332786 Fax: + 30 210 3332810 Ã . Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5 10 563 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: + 30 210 3332786 Ã ¦Ã ±Ã ¾: + 30 210 3332810 B. Import-Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address: Kornarou Str. 1 10 563 Athens Tel.: + 30 210 3286401-3 Fax: + 30 210 3286404 Ã . Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 Ã ¤.Ã . 10 563 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel.: (34) 912 09 95 11 DirecciÃ ³n General de Comercio e Inversiones SubdirecciÃ ³n General de Inversiones Exteriores Ministerio de Industria, Comercio y Turismo Paseo de la Castellana, 162 E-28046 Madrid Tel.: (34) 913 49 39 83 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction Politique commerciale et investissements Service Services, Investissements et PropriÃ ©tÃ © intellectuelle 139, rue de Bercy 75572 Paris Cedex 12 TÃ ©l.: (33) 1 44 87 72 85 TÃ ©lÃ ©copieur: (33) 1 53 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune 37, Quai d'Orsay 75007 Paris TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copieur: (33) 1 43 17 45 84 IRELAND United Nations Section Department of Foreign Affairs Iveagh House 79-80 Saint Stephen's Green Dublin 2 Tel.: + 353 1 478 0822 Fax: + 353 1 408 2165 Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2 Tel.: + 353 1 671 6666 Fax: + 353 1 679 8882 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.M.M.  Ufficio II Tel.: (39) 06 3691 2296 Fax: (39) 06 3691 3567 Ministero dell'Economia e delle Finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97 I-00187 Roma Tel.: (39) 06 4761 3942 Fax: (39) 06 4761 3032 CYPRUS Ministry of Commerce, Industry and Tourism 6 Andrea Araouzou 1421 Nicosia Tel: + 357 22 86 71 00 Fax: + 357 22 31 60 71 Central Bank of Cyprus 80 Kennedy Avenue 1076 Nicosia Tel: + 357 22 71 41 00 Fax: + 357 22 37 81 53 Ministry of Finance (Department of Customs) M. Karaoli 1096 Nicosia Tel: + 357 22 60 11 06 Fax: + 357 22 60 27 41/47 LATVIA Latvijas Republikas ProkuratÃ «ra NoziedzÃ «gi iegÃ «tu lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ ris 6 RÃ «ga, LV-1801 Tel.: (371) 70144431 Fax: (371) 7044804 Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas bulvÃ ris 36 RÃ «ga, LV-1395 Tel.: (371) 7016201 Fax: (371) 7828121 LITHUANIA Saugumo politikos departamentas Lietuvos Respublikos uÃ ¾sienio reikalÃ ³ ministerija J. Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius Lithuania Tel. +370 5 236 25 16 Fax. +370 5 231 30 90 LUXEMBOURG MinistÃ ¨re des Affaires Ã ©trangÃ ¨res et de lImmigration Direction des Relations Ã ©conomiques internationales 5, rue Notre-Dame L-2240 Luxembourg TÃ ©l.: (352) 478 2346 Fax: (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©l.: (352) 478 2712 Fax: (352) 47 52 41 HUNGARY Hungarian National Police Headquarters Teve u. 4 6. H-1139 Budapest Hungary Tel./fax: +36-1-443-5554 OrszÃ ¡gos RendÃ rfÃ kapitÃ ¡nysÃ ¡g 1139 Budapest, Teve u. 4 6. MagyarorszÃ ¡g Tel./fax: +36-1-443-5554 Ministry of Finance JÃ ³zsef nÃ ¡dor tÃ ©r. 2 4. H-1051 Budapest Hungary Postbox: 1139 Pf.: 481 Tel.: +36-1-318-2066, +36-1-327-2100 Fax: +36-1-318-2570, +36-1-327-2749 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest, JÃ ³zsef nÃ ¡dor tÃ ©r. 2 4. MagyarorszÃ ¡g PostafiÃ ³k: 1139 Pf.: 481 Tel.: +36-1-318-2066, +36-1-327-2100 Fax: +36-1-318-2570, +36-1-327-2749 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel.: + 356 21 24 28 53 Fax: + 356 21 25 15 20 NETHERLANDS De Minister van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag Tel.: (31-70) 342 89 97 Fax: (31-70) 342 79 84 AUSTRIA A. Freezing of Assets Ã sterreichische Nationalbank (Austrian National Bank) Otto-Wagner-Platz 3 A-1090 Wien Tel. (+ 43-1) 404 20-0 Fax (+ 43-1) 404 20-7399 B. Import-Export restrictions and all other restrictions Bundesministerium fÃ ¼r Wirtschaft und Arbeit (Federal Ministry of Economics and Labour) Abteilung C2/2 (Ausfuhrkontrolle) Stubenring 1 A-1010 Wien Tel. (+ 43-1) 711 00-0 Fax (+ 43-1) 711 00-8386 POLAND Ministerstwo FinansÃ ³w Generalny Inspektor Informacji Finansowej (GIIF) ul. Ã wiÃtokrzyska 12 00 916 Warszawa Poland Tel. (+48 22) 694 59 70 Faks (+48 22) 694 54 50 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 67 02 Fax: (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique n.o 1, C, 2.o P-1100 Lisboa Tel.: (351) 21 882 3390/8 Fax: (351) 21 882 3399 SLOVENIA Ministry of Foreign Affairs PreÃ ¡ernova 25 SI-1000 Ljubljana Tel.: 00386 1 478 2000 Faks: 00386 1 478 2341 Ministry of the Economy Kotnikova 5 SI-1000 Ljubljana Tel.: 00386 1 478 3311 Faks: 00386 1 433 1031 Ministry of Defence Kardeljeva pl. 25 SI-1000 Ljubljana Tel.: 00386 1 471 2211 Faks: 00386 1 431 8164 SLOVAKIA Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 P.O. BOX 82 817 82 Bratislava Tel.: 00421 2 5958 1111 Fax: 00421 2 5249 3048 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors Tel (358-9) 16 00 5 Fax (358-9) 16 05 57 07 SWEDEN Article 3: FÃ ¶rsÃ ¤kringskassan SV-103 51 Stockholm Tfn +46 (0) 8 786 90 00 Fax +46 (0) 8 411 27 89 Articles 4 and 5: Finansinspektionen Box 6750 SV-113 85 Stockholm Tfn +46 (0) 8 787 80 00 Fax +46 (0) 8 24 13 35 UNITED KINGDOM HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. + 44 (0) 20 7270 4901 Fax + 44 (0) 20 7270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. + 44 (0) 20 7601 4768 Fax + 44 (0) 20 7601 4309 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and Contribution Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process CHAR 12/163 B-1049 Bruxelles/Brussel Tel. (32-2) 295 55 85/299 11 76 Fax (32-2) 296 75 63 E-mail: relex-sanctions@cec.eu.int